Citation Nr: 0014689	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back condition.  


FINDINGS OF FACT

 1.  In February 1947, the RO denied a claim by the appellant 
for entitlement to service connection for residuals of a back 
injury.

2.  The evidence received since the RO's February 1947 
decision which was not previously of record, and is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The claims file contains competent medical evidence 
indicating that the veteran may have a back condition that is 
related to his service.


CONCLUSIONS OF LAW

 1.  The RO's February 1947 decision, denying a claim of 
entitlement to service connection for residuals of a back 
injury, is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's February 1947 decision denying the appellant's claim for 
residuals of a back injury, and the claim for service 
connection for a back condition is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a back condition is 
well grounded.  38 U.S.C.A. § 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for residuals 
of a back injury was denied by rating decision in February 
1947.  The veteran was advised of his appellate rights and 
procedures, but a timely notice of disagreement was not 
received to initiate an appeal from that determination; that 
decision therefore became final.  38 U.S.C.A. § 7105(c) (West 
1991).  However, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

In May 1997, the veteran requested that his claim for 
entitlement to service connection for a back condition be 
reopened.  In November 1997, the RO determined that no new 
and material evidence had been received and that the 
veteran's back condition claim had therefore not been 
reopened.  The present appeal on this issue ensued.

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for a back condition.  When a claimant seeks to reopen a 
claim based upon additional evidence, VA must perform a 
three-step analysis.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence is 
new and material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's February 1947 decision.

Evidence before the RO in February 1947 included available 
service medical records and various statements from the 
veteran.  The service medical records were remarkable for a 
hospital report, dated March 15, 1946, which showed that the 
veteran sought treatment for back pain after a fall.  He was 
examined at the Coco Solo Naval Base Hospital, Canal Zone.  
Examination revealed pain on flexion and right lateral 
deviation of the spine referred to L-2.  There was slight 
spasm of the left lateral back muscles.  He had pain on 
coughing and sneezing.  X-rays of the lumbosacral spine were 
negative.  A ruptured intervertebral disc was considered a 
"distinct possibility," and the physician stated that if 
there was a recurrence, the veteran should be transferred to 
a hospital for complete evaluation.  The impression was 
lumbosacral strain.  The remainder of the service medical 
records were silent as to complaints, treatment or a 
diagnosis involving the low back, and no defects were noted 
at the time of discharge.  Based on this evidence, the RO 
denied entitlement to service connection for residuals of a 
back injury. 

The veteran essentially claims that an affidavit submitted 
from a shipmate, and two statements from his physician are 
sufficient to reopen his claim, and that he currently has a 
back disorder as a result of a fall aboard his ship in March 
1946.  Of particular note, a review of the transcript from 
the veteran's hearing, held in October 1998, shows that the 
veteran argues that he was treated at the hospital at Coco 
Solo Naval Air Station in Colon, Panama (hereinafter "Coco 
Solo Naval Hospital") subsequent to his fall, on or about 
March 12, 1946.  He states that at that time, he was X-rayed 
and examined by several physicians on an outpatient basis, 
and that he was told that he had a ruptured intervertebral 
disc which would have to be removed at once.  However, he 
declined an operation.

The submitted evidence includes an affidavit from a man who 
states he was a shipmate of the veteran (hereinafter 
"J.G.G.") that was received in May 1997.  This affidavit 
shows that J.G.G. states that he was the sole medical 
representative aboard the ship.  He states that he treated 
the veteran after the veteran fell on his back in about 
January 1946.

Other evidence received since the February 1947 rating 
decision includes two statements from Glendon R. Barnes, 
D.C., dated in September 1997 and October 1998.  In these 
letters, Dr. Barnes states that he began treating the veteran 
in April 1970, and that the veteran has received ongoing 
treatment for back pain since that time.  Of particular note, 
in Dr. Barnes' October 1998 letter, he states that the 
veteran's diagnoses were lumbago, laxity of ligament, and 
disorder of lumbosacral.  He further states that the 
veteran's fall in 1946, "[C]ould have produced an injury 
that left a weakness in the lumbar area that could cause pain 
with exertion."

As Dr. Barnes' October 1998 letter contains competent medical 
evidence showing that the veteran may have a back condition 
that is related to service, the Board concludes that this 
evidence is probative of the issue at hand, and is material.  
Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for a back condition is 
therefore reopened, and the Board proceeds with its review.  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

As stated previously, Dr. Barnes' October 1998 letter shows 
that he states that the veteran's 1946 inservice fall may 
have caused permanent disability of the back.  Dr. Barnes' 
diagnoses were lumbago, laxity of ligament, and disorder of 
lumbosacral.  Although the Board notes that Dr. Barnes' 
opinion appears not to have been based on a review of the 
veteran's claims file, the Board finds that it is sufficient 
to constitute credible medical evidence of a diagnosis of a 
back condition, and a nexus to active duty, such that the 
veteran's claim for a back condition is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a)(West 1991).


ORDER

New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for a back condition, and his claim for this benefit is 
reopened.  

Evidence of a well-grounded claim for service connection for 
a back condition having been submitted, to this extent, the 
appeal is granted subject to the following development.  


REMAND

Having submitted a well-grounded claim for a back condition, 
a remand is required in order to assist the veteran in 
developing the facts pertinent to his claim.  Specifically, 
the veteran alleges that he received a serious injury to his 
back, to include injury to an intervertebral disc, in 1946.  
However, the claims file does not currently contain a 
diagnosis which clearly shows that he has disc pathology, and 
Dr. Barnes' letters come approximately 50 years after 
separation from service.  In addition, although the veteran 
testified that he received chiropractic treatment in the 
1940's, he stated that these health care providers were 
deceased and that their records were not obtainable.  Dr. 
Barnes' records of treatment are not currently associated 
with the claims file, and there is no record of back 
treatment dated between separation from service and Dr. 
Barnes' July 1997 letter.  Given the complex nature of this 
claim, the Board finds that an opinion should be obtained on 
the question of whether the veteran's current back disorder 
is related to the episode of a back injury in service in 
1946.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization, the RO should request Dr. 
Barnes' records of treatment of the 
veteran.

2.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist who, after a review of the 
veteran's medical records in the claims 
file, to include service medical records 
and postservice medical records, should 
provide an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that a 
current back disorder had its onset at 
the time of his back injury in 1946, or 
is a residual of that injury.

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a back condition on the 
basis of all the evidence of record, to 
include the medical opinion requested 
above, and on the basis of all applicable 
laws, regulations, and case law. 

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

